Citation Nr: 1413312	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure in Korea.

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure in Korea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1968 to April 1969 and from May 1975 to May 1979, with additional active duty service in the United States Air Force ending in September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2007 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded the instant matters in October 2010.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the Virtual VA file reveals an Written Brief Presentation submitted by the Veteran's representative in March 2014.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971 and, thus, he is not presumed to have been exposed to herbicides. 

2.  The Veteran served as a stock control and accounting specialist and he served in Korea from December 23, 1968 to April 14, 1969 and from March 1977 to March 1978.

3.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  Coronary artery disease is not shown to be causally or etiologically related to any disease, injury, or incident in service and arteriosclerosis or cardiovascular-renal disease did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.   Coronary artery disease was not incurred in or aggravated by the Veteran's active duty military service may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2007 letter, sent prior to the September 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for diabetes mellitus and a coronary artery condition on a direct basis and based on herbicide exposure.   This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.   In addition, the Veteran testified during his July 2010 hearing that the only health care he received was from VA and has not otherwise identified any additional, outstanding records that have not been requested or obtained.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2010 remand directives in obtaining the Veteran's updated VA treatment records, notifying the Veteran that he should submit any evidence in his possession that may corroborate his reported personal exposure to herbicides in Korea, and contacting the Joint Services Records Research Center (JSRRC) to verify the Veteran's purported exposure to tactical herbicides in Korea beginning in December 1968, such that no further action is necessary in this regard.  See D'Aries, supra.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus and coronary artery disease; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In this regard, the Veteran has only claimed that his diseases are the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims. 

Additionally, as noted, in July 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.            § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2010 hearing, the undersigned Veterans Law Judge noted the issues currently on appeal, including service connection for diabetes mellitus and coronary artery disease.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony that his claimed disabilities were related to his reported in-service herbicide exposure and detailed the various duties he completed as a stock control and accounting specialist.  Additional details surrounding the Veteran's circumstances of service, to include his purported travel to the DMZ, as well as the providers of his post-service treatment, were elicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's hearing testimony, the Board remanded this case in October 2010 in order to obtain additional treatment records and attempt to verify the Veteran's claimed herbicide exposure.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Service Connection

The Veteran is claiming service connection for diabetes mellitus and coronary artery disease as a result of his exposure to herbicides while stationed at Camp Market, Korea.  Specifically, he claims that he spent a significant amount of time in and around the DMZ while fulfilling his duties as a stock control and accounting specialist in that he delivered goods to the DMZ on occasion.  During his July 2010 hearing, the Veteran testified that he delivered barrels of Agent Orange to the DMZ on at least six occasions and that he had visited the DMZ while on leave.  He does not claim to have stationed in or near the DMZ.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, arteriosclerosis, and cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) . 

Diabetes mellitus and ischemic heart disease are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam.  As such, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  See 38 C.F.R.             §§ 3.307(a)(6)(iii).

The Veteran's service personnel records show his military occupational specialty (MOS) to be stock control and accounting specialist and that he served in Korea from December 23, 1968 to April 14, 1969 and from March 1977 to March 1978.  He was noted to have been assigned to Company A, USA, Army Support Command Korea (ASCOM) Depot beginning in December 1968.

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R.          § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

The Board notes that the DMZ cuts the Korean Peninsula roughly in half following the geographic 38th parallel north latitude and is approximately 155 miles long and 2.5 miles wide.  The DoD has advised that herbicides were not applied within the DMZ, but were applied in some adjacent areas.  Specifically, DoD has reported that
herbicides were applied between April 1968 and July 1969 along a strip of land
151 miles long and up to 350 yards wide along the southern edge of the DMZ
north of the civilian control line.  The herbicide agents were applied through hand spraying and hand distribution of pelletized herbicides; there was no aerial spraying.  DoD also has provided VA a list of the military units that are currently known to have operated in that area during the period that herbicides were applied.  See 74 Fed. Reg. 36640, 36641.  

VA's Adjudication Procedure Manual (M21-1MR) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  See M21-1MR at IV.ii.2.C.10.q.  However, the Board notes that the Veteran's assigned unit is not listed among those recognized by the DoD as having served along the Korean DMZ and that the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.

In a March 2011 Memorandum, the RO made a formal finding as to the lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Korea.  The JSRRC Coordinator, who had drafted this Memorandum, noted that the Veteran had been assigned to Company A USA ASCOM Depot and that the Veteran had asserted that he was personally responsible for moving barrels of Agent Orange from Camp Market to the DMZ on at least six occasions, that one or more of these barrels were known to leak and that he had gone on a bus trip through the DMZ to Panmunjon on one occasion.  The JSRRC Coordinator referenced a March 2011 response from the JSRRC which stated that it had coordinated its research with the National Archives and Records Administration (NARA) but was unable to locate unit records dated in 1969 submitted by the USA ASCOM Depot.  The JSRRC Coordinator further noted that this March 2011 response indicated that the research had also been coordinated with the U.S. Army Center of Military History (CMH), who was able to verify that the USA ASCOM Depot was located in ASCOM City, a camp complex near Inchon, South Korea and which was located approximately 30 miles from the DMZ.  The JSRRC Coordinator indicated that the JSRRC was unable to document or verify whether the Veteran, or his unit, were responsible for moving barrels of Agent Orange to the DMZ or if the Veteran took a bus trip though the DMZ.  The JSRRC Coordinator therefore determined that the Veteran's reported exposure to herbicides had not been corroborated.  

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.   Layno v. Brown, 6 Vet. App. 465, 469 (1994).   As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service personnel records confirm that he was stationed in Korea where he served as stock control and accounting specialist.  The Veteran has provided details about his service, including testifying at the July 2010 hearing that he had been stationed at Camp Market, which was located 30 to 40 miles from the DMZ, and that his duties as a stock control and accounting specialist included receiving any cargo that came into the depot.  He also testified at the July 2010 hearing that he had transported goods to the DMZ, including barrels of Agent Orange, on at least six occasions and that he had been responsible for unloading the cargo at the receiving end.  He further testified that he had visited Panmunjom in the DMZ on a three day pass.  The Veteran was asked to provide specific information as to the means of exposure to herbicides in an October 2010 letter.  In a November 2010 statement, the Veteran wrote that he went to the DMZ on a three day pass to see Panmunjom, and that he had loaded and transported drums of Agent Orange to the DMZ on at least six occasions and that these barrels had leaked.  In addition, the Veteran submitted an undated article detailing the history of Camp Market and which indicated that it provided secure facilities for weapons and sensitive items.

With respect to the Veteran's assertions that he transported barrels of Agent Orange to the DMZ while stationed at Camp Market, the Board finds such statements to be not credible and, therefore, are assigned no probative value.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, as noted above, the Veteran has reported traveling to the DMZ to deliver barrels of Agent Orange in conjunction with his duties as a stock control and accounting specialist.  During his July 2010 hearing, the Veteran testified that he had been tasked to deliver goods or ride "shotgun" in the truck to deliver goods to the DMZ on at least six occasions.  He further testified that these deliveries included supplies, weapons and barrels of Agent Orange.  However, in a January 2008 statement, the Veteran wrote that he made daily trips to the DMZ delivering supplies, which included "leaking barrels," presumably of Agent Orange.  In a November 2010 statement, the Veteran wrote that he loaded the 55 gallon drums onto a 2 1/2 ton truck and escorted the barrels to the DMZ on at least six occasions.  Therefore, in light of these inconsistencies, the Veteran's reports regarding his deliveries to the DMZ while stationed at Camp Market are deemed not credible.

In sum, the Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim; however, the evidence of record does not competently and credibly establish that the Veteran served in or near the DMZ at any time from April 1968 to July 1969.  As such, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed at Camp Market or that he was presumptively exposed while being serving in or near the DMZ and, thus, he is not entitled to any presumption that would result from such exposure.  Moreover, to the extent that the Veteran has alleged traveling into the DMZ on a pass to tour Panmunjom, the Board notes that such a visit, conducted while on leave per the Veteran's own reports, could not constitute service in a unit that operated in or near the Korean DMZ.

In addition to the foregoing, the Board finds that the evidence does not competently and credibly establish that the Veteran was directly exposed to herbicides during service.  In this regard, the Board has considered the Veteran's assertions that he was exposed to herbicides while transporting barrels of Agent Orange from Camp Market to the DMZ and the assertions of R.W. that the ACSOM depot stored, transported and handled barrels of Agent Orange; however, these assertions are not adequate to establish actual exposure to herbicides during such service.  Indeed, the Board initially notes that while the Veteran and R. W. are competent to report the events each experienced in service, they are not competent to report that any substances which were transported in barrels or that any substances which leaked from barrels were Agent Orange.  In this context, the Board refers to the March 2011 RO Memorandum which indicates that (1) that Camp Market was located approximately 30 miles from the DMZ and (2) the JSRRC, NARA and CMT were unable to document or verify that the Veteran, or his unit, were responsible for moving barrels of Agent Orange to the DMZ.  While R.W. asserted in the November 2007 e-mail that ASCOM had handled barrels of Agent Orange, including leaking barrels, he did not indicate when such purported handling had occurred and specifically stated that he did not personally recollect the Veteran.  Moreover, R.W. reported that he had been assigned to Company B at ASCOM while the Veteran's service personnel records indicate that he had been assigned to Company A at ASCOM.

The Board notes that the Veteran has also alleged being exposed to herbicides while on temporary duty in Korea on three occasions, each for one week in duration, from March 1977 to March 1978 and that his duties included walking patrol in the DMZ.  However, VA regulations provide that herbicide exposure should only be conceded for individuals who served in or near the DMZ for the period from April 1, 1968, and August 31, 1971, approximately six years before the Veteran's claimed temporary duty assignment.  See 38 C.F.R. § 3.307(a)(6)(iv).  Moreover, the DoD has reported that herbicides were applied between April 1968 and July 1969 only, indicating that such herbicide exposure ended several years before the Veteran's reported assignment to the DMZ.  See 74 Fed. Reg. 36640, 36641. 

The Board also notes the Veteran's argument in a November 2010 statement that his exposure to herbicides in the DMZ from March 1977 to March 1978 should be conceded based upon a bill introduced by a Senator during the 109th Congress.  This bill, entitled "DMZ War Veterans Recognition Act of 2006," sought to recognize and honor soldiers who had served in the defense of the Republic of Korea and would result in the placement of a commemorative plaque at the Korean War Memorial in Washington, D.C.  The text of the bill suggests that some Veterans of the Republic of Korea suffer from exposure to Agent Orange, which was used from 1968 to 1969 in and around the DMZ, that the hazardous properties of Agent Orange last for at least 100 years and that soldiers who had served in the DMZ after 1969 had been exposed to the herbicides.  However, this bill was not voted upon or enacted into law and sought the placement of a commemorative plaque rather than the award of Veteran benefits.  Moreover, this proposed legislation does not override or invalidate the enacted statutes and regulations governing the award of Veterans benefits based upon herbicide exposure in Korea.  This argument is therefore without merit.

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure to shown, entitlement to service connection for diabetes mellitus and/or ischemic heart disease, namely coronary artery disease, based upon herbicide exposure, is not warranted in this case.
  
Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239   (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes mellitus and/or coronary artery disease service or that such disorders are otherwise related to service on a direct basis. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus and/or coronary artery disease.  In this regard, the April 1969 and May 1979 service discharge examinations found the Veteran's heart and endocrine system to be normal.  In October 1984, possible intraventrular conduction delay (IVCD) was noted on examination, but no diagnosis of heart disease was rendered.  An August 1988 service discharge examination again found the Veteran's heart and endocrine systems to be normal.

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disabilities after service. In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 36 (1992).  In this case, the clinical evidence of record reflects diagnoses of diabetes mellitus and heart disease in October 2006.  The lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested chronic disabilities in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claims. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was exposed to herbicides during his period of active military service.  Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.   Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as there is no credible evidence that the Veteran was exposed to herbicides during service and no probative indication that such diseases are otherwise related to service.   See McLendon, supra. 

The Board notes that the Veteran and his representative have generally contended on his behalf that his diabetes mellitus and coronary artery disease are related to his purported in-service herbicide exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's diabetes mellitus and/or coronary artery disease and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of diabetes mellitus and coronary artery disease and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of diabetes mellitus and/or coronary artery disease requires the interpretation of results found on physical examination and knowledge of the internal endocrine and/or cardiovascular processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

The Board has considered whether service connection may be granted for diabetes mellitus, arteriosclerosis, and/or cardiovascular-renal disease as a chronic disease; however, diabetes mellitus and heart disease were not diagnosed until October 2006, more than 18 years after the Veteran was discharged from service, and he has not alleged a continuity of such symptomatology since service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for diabetes mellitus, arteriosclerosis, and/or cardiovascular-renal disease as a chronic disease, is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a); Walker, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus and coronary artery disease.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure in Korea, is denied.

Service connection for coronary artery disease, to include as due to herbicide exposure in Korea, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


